MEYER, Justice
(concurring).
Although I concur with the result reached by the court, I disagree with the majority’s legal test for awarding jail credit only in the instances in which the State has completed its investigation and has both probable cause and sufficient evidence to prosecute its case against the defendant with a reasonable likelihood of actual conviction. Instead, I would adopt the court of appeals’ probable cause test as outlined in State v. Fritzke, 521 N.W.2d 859, 861-62 (Minn.App.1994), and conclude that jail credit is awarded for time spent in custody, including time spent in custody on unrelated charges, beginning on the date the State had probable cause to charge the offense. I would hold that the district court did not err in concluding that the State had not obtained probable cause on the harassment/stalking charges when Clarkin entered custody for the unrelated parole violation on July 13, 2008.
As we outlined in State v. Folley, 438 N.W.2d 372, 374 (Minn.1989), certain principles guide our jail credit jurisprudence: consistency with the rules of concurrent sentencing, a desire that neither indigency *691nor the decision to plead guilty or insist on a trial should affect the award of jail credit, and the avoidance of prosecutorial manipulation. Prosecutorial manipulation need not be intentional for it to unfairly affect “the charging process to defendant’s disadvantage,” and an indication that the investigation on the newly charged offense is complete may weigh in favor of jail credit for time served. Id.
In State v. Fritzke, the court of appeals applied the principles from Folley and adopted what is known as the probable-cause rule when awarding jail credit for time served on an unrelated offense
When there is probable cause to charge a defendant ... and the time constraints of Rule 4.03 [requiring a probable cause determination within 48 hours when a person is arrested without a warrant] do not apply, the date on which the complaint is fled is subject to manipulation by the prosecutor. Thus, a defendant is entitled to credit for all time spent in custody following arrest, including time spent in custody on other charges, beginning on the date the prosecution acquires probable cause to charge defendant with the offense for which he or she was arrested.
521 N.W.2d at 861-62. In other words, the court of appeals gave jail credit even though there was no direct evidence (as there was in Folley) that the State had already made a charging decision but had placed a secret hold on the defendant in lieu of charging. While we have never explicitly adopted the court of appeals’ probable-cause rule, Folley requires and is implicitly predicated on the notion that probable cause existed to charge the defendant with the unrelated offense because the State could not have properly charged him without probable cause.
In applying the probable-cause rule, the district court employs the standards typically applied to probable-cause determinations in the context of arrest warrants. Fritzke, 521 N.W.2d at 862. Probable cause exists “where facts have been submitted to the district court showing a reasonable probability that the person committed the crime.” State v. Lopez, 778 N.W.2d 700, 703 (Minn.2010). “It has been said that the test of probable cause is whether the evidence worthy of consideration, in any aspect for the judicial mind to act upon, brings the charge against the prisoner within reasonable probability.” State v. Florence, 306 Minn. 442, 446, 239 N.W.2d 892, 896 (1976). “We review factual findings underlying a probable cause determination using the clear error standard, but review the district court’s application of the legal standard of probable cause to those facts de novo.” Lopez, 778 N.W.2d at 703.
I would adopt the Fritzke probable-cause rule for several reasons. First, the court of appeals has applied this rule in a predictable manner with few complaints for almost two decades, which is a persuasive reason to allow its continuation. See, e.g., State v. Osborne, No. A08-0760, 2009 WL 1311648, at *4 (Minn.App. May 12, 2009) (determining date probable cause was acquired by police in applying jail credit); State v. Morales, 532 N.W.2d 268, 270 (Minn.App.1995) (same). Second, ascertaining whether the State has “completed its investigation,” or “has probable cause and sufficient evidence to prosecute its case against the defendant with a reasonable likelihood of actually convicting the defendant of the offense for which he is charged,” is a standard that is subject to prosecutorial manipulation. The probable-cause rule provides a good check on those situations in which the State could have charged an offender but delayed completing the investigation in order to avoid jail credit. Third, applying the same standard *692of probable cause to determine jail credit and whether an offender can be charged is a fair way of holding the State to a consistent standard in charging behavior. If the State did have probable cause but chose not to charge the defendant until after another offense had been sentenced, that decision would implicate the risk of prose-cutorial manipulation that Folley cautions against. 438 N.W.2d at 374. Fourth, the probable-cause rule is both easily applied by district courts and easily reviewed by our court because it is a test with which district courts are familiar and for which we have enunciated consistent standards.
The court argues that Folley alone is better than the probable-cause rule because there is a benefit to the State, criminal defendants, and the courts in charging delay. But Folley and the court of appeals’ probable-cause rule are not in conflict — the findings in Folley implicitly rested on the notion that the State had probable cause to charge the defendant but chose not to do so. Additionally, to the extent that prosecutors use the prospect of jail credit as an incentive to charge criminal defendants earlier than would otherwise be advised, I would characterize such charging manipulation as infringing on the principles underlying jail credit in Folley. Id. I would thus incorporate the court of appeals’ probable-cause rule into the Folley standards and hold that a criminal defendant is entitled to jail credit for all time spent in custody following arrest, including time spent in custody on unrelated charges, beginning on the date the State acquires probable cause to charge the criminal defendant with the offense for which he or she was arrested.
Under the Fritzke probable-cause rule, if the State acquired probable cause to charge Clarkin with the count of harassment/stalking, Minn.Stat. § 609.749 (2008), related to the July 5, 2008, incident on or before he was arrested on the unrelated parole violation on July 13, 2008, he is entitled to jail credit for the 222 days served between July 13, 2008, and February 19, 2009. If the State did not acquire probable cause until after Clarkin was released on February 19, 2009, he is not entitled to jail credit.1
Here, the postconviction court determined that Clarkin was not entitled to jail credit because the State did not acquire probable cause until September 6, 2009, well after Clarkin was released on February 19, 2009. We review the factual findings underlying jail-credit determinations for clear error, but questions of law are reviewed de novo. State v. Johnson, 744 N.W.2d 376, 379 (Minn.2008); Asfaha v. State, 665 N.W.2d 523, 526 (Minn.2003). The postconviction court here made extensive factual findings about the investigation as of July 13, 2008. First, there were several incidents of suspicious graffiti committed against S.A.S. and her family members in July 2008. Second, S.A.S. and her father believed that Clarkin was responsible for the graffiti. Third, officers found two spray-paint cans at the location where they arrested Clarkin on an unrelated outstanding warrant. Fourth, while in custody, Clarkin denied any involvement in the graffiti damage. The postconviction court then concluded that probable cause to charge Clarkin with felony harassment/stalking, Minn.Stat. § 609.749, arising out of the July 5, 2008, graffiti incident did not exist until the police had some corroborating evidence beyond the suspi*693cion of the victims to indicate that Clarkin was the culprit. The postconviction court placed that date at September 6, 2009, when S.A.S.’s brother gave police a surveillance tape and identified Clarkin as the person on the tape engaging in the act of spray-painting his garage.
I would conclude that the postconviction court did not commit clear error in determining that the police lacked probable cause to charge Clarkin with the crime of felony harassment/stalking before September 6, 2009. There was no evidence beyond suspicion that Clarkin had committed the crime of felony harassment/stalking when he entered custody on July 13, 2008: two spray-paint cans found at a suspect’s house are insufficient evidence by themselves, as a spray-paint can is a common household item; there was no physical evidence (such as a handwriting sample, DNA evidence, or fingerprints) or eyewitness identification tying Clarkin to the spray-paint cans; and the police surmised that Clarkin was staying or squatting at the residence where they arrested him and did not permanently reside there. It was not until after Clarkin returned to prison on the unrelated probation violation and was released that the harassment/stalking incidents resumed. After Clarkin’s release from prison, evidence was developed that directly tied Clarkin to the graffiti. The postconviction court set the date when Clarkin could be connected to the graffiti incidents as September 6, 2009, because video surveillance provided a positive identification of him committing a crime. While video identification is not always necessary to support a probable cause finding, the postconviction court’s finding on probable cause was not clearly erroneous. Thus, I conclude that the district court correctly applied the legal standard for an award of jail credit. Clarkin is not entitled to jail credit for time spent in prison on the unrelated charge.
Because I agree that Clarkin is not entitled to jail credit, I respectfully concur.

. No party argues that the State acquired probable cause during Clarkin's time in custody, necessitating a recalculation of the jail credit to which he is entitled, and the record does not support such a determination. On the record, the police do not appear to have investigated Clarkin further while he was in custody.